PER CURIAM.
Appellant contends, as the single issue in this appeal, that an uninsured motorist insurance carrier, when taken to arbitration by its own insured before a suit is brought against the tortfeasor, must satisfy the arbitration award even though the amount of the award is less than the liability insurance limits carried by the tort-feasor. This novel argument finds no support in either reason or the law.
Uninsured or underinsured motorist insurance is in the nature of excess coverage. See Shelby Mut. Ins. Co. v. Smith, 556 So.2d 393 (Fla.1990). As with excess coverage, the limits of the tortfeasor’s liability coverage must be exhausted before any award may be entered against the underin-sured motorist insurer. § 627.727(6), Fla. Stat. (1987).
Affirmed.